Citation Nr: 0025239	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  96-09 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


REMAND

The veteran had active service from August 1970 to November 
1970.  

This matter initially came before the Board of Veteran's 
Appeals (Board) from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas.  

A decision of the Board in March 1999 granted a rating of 30 
percent for residuals of a fracture of the right distal 
radius with traumatic arthritis and dorsal angulation and 
nonunion of the ulnar styloid; and also granted a rating of 
30 percent for anterior cruciate instability of the left 
knee; and a separate rating of 10 percent for limitation of 
motion and functional impairment from traumatic arthritis of 
the left knee.  In light of those grants, the claim for a 
total rating based on individual unemployability due to 
service-connected disabilities was remanded for de novo RO 
adjudication.  In April 1999 the RO effectuated the Board 
grants but again denied entitlement to a total rating.  A 
Board decision in August 1999 denied a total rating based on 
individual unemployability, determining that the veteran did 
not met the schedular criteria (as had been determined by the 
RO), but on appeal to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter the Court) that 
decision was vacated and the case was remanded to the Board.  

In the Joint Motion for remand it was noted that the 
veteran's combined disability rating was 60 percent and all 
of the service-connected disabilities affected the veteran's 
musculoskeletal system.  It was noted that 38 C.F.R. 
§ 4.16(a) (1999) provides that a total disability rating is 
warranted when the schedular rating is less than total and 
the veteran is unable to secure or follow substantially 
gainful employment and also meets the schedular criteria of 
having a single disability ratable at 60 percent or more.  
38 C.F.R. § 4.16(a) further provides that for the purpose of 
having one 60 percent disability rating, disabilities 
"affecting a single body system, e.g., orthopedic" will be 
considered as one disability.  

The Joint Motion also indicated that the provisions of 
38 C.F.R. § 4.16(b) (1999) should be addressed.  That 
regulation addresses instances in which service-connected 
disabilities preclude substantially gainful employment but 
the veteran does not meet the schedular requirements in 
38 C.F.R. § 4.16(a).  

Here, the veteran does not have a schedular rating that is 
total and the service-connected disabilities, all of which 
affect the musculoskeletal system and, thus, are orthopedic 
in nature, combine to 60 percent.  Accordingly, the only 
issue remaining if whether the service-connected disabilities 
preclude substantially gainful employment.  

Accordingly, the case is remanded for the following actions:  

1.  The RO should contact the veteran and 
request that she state whether she has ever 
sought or received Social Security disability 
benefits or VA Vocational Rehabilitation.  

If she indicates that she has sought or received 
Social Security disability benefits or VA 
Vocational Rehabilitation, the RO should take 
the appropriate steps to obtain all relevant 
records.  If Social Security disability have 
been awarded, this should include all underlying 
medical records associated with any such award.  
As to any possible Chapter 31 Vocational 
Rehabilitation Folder, if it exists, this should 
include the Counseling Folder.  

2.  The veteran should also be requested to 
identify all sources of recent treatment 
received for her service-connected disabilities, 
and to furnish signed authorizations for release 
to VA of private medical records in connection 
with each non-VA source she identifies.  All 
records obtained should be added to the claims 
folder.  

3.  Whether or not she responds to the above, 
the RO should obtain all VA treatment records of 
the veteran not currently in the claims file.  
All records obtained should be associated with 
the claims folder.  

4.  The veteran should be afforded a VA social 
and industrial survey to determine both her 
level of educational attainment and to obtain 
all information possible concerning all types, 
places and periods of past employment, including 
the lengths of each such employment and reasons 
for termination thereof as well as the reason(s) 
for any retirement.  All pertinent leads should 
be followed up.  

5.  The veteran should be afforded an 
examination by an orthopedist for the purpose of 
determining the nature and severity of her 
service-connected disabilities.  

The claims folder must be made available and 
reviewed by the examiner prior to the 
examination of the veteran.  

All indicated tests and studies should be 
performed.  These tests should include a 
complete test of the range of motion of any 
affected joint.  All findings should be 
reported.  The examiner should also be asked to 
determine whether there is weakened movement 
attributable to the service connected 
disabilities; and, if feasible, these 
determinations should be expressed in terms of 
the degree of additional range of motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  

The examiner should be asked to express an 
opinion on whether pain could significantly 
limit functional ability during flare-ups or 
when the affected joints are used repeatedly.  
It should also, if feasible, be portrayed in 
terms of the degree of additional range of 
motion loss due to pain on use or during flare-
ups.  

The orthopedist is requested to evaluate and 
describe in detail the effect the veteran's 
service-connected disabilities may have on her 
industrial capability.  The examiner should also 
render an opinion whether the service-connected 
disabilities, individually or in combination, 
prevent substantially gainful employment.  The 
report of the examination should include a 
complete rationale for all opinions expressed.  

6.  Following completion of the above actions, 
the RO must review the claims folder and ensure 
that all of the foregoing development have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination report 
does not include fully detailed descriptions of 
pathology and all test reports, special studies 
or adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (1999) ("if 
the [examination] report does not contain 
sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate 
for evaluation purposes.").  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

7.  The RO should readjudicate the veteran's 
claim for entitlement to a total rating based on 
individual unemployability due to service-
connected disabilities.  

This should include adjudication under 38 C.F.R. 
§ 4.16(a) and 38 C.F.R. § 4.16(b).  

 If the determination remains adverse to the 
veteran, this issue should be addressed in a 
supplemental statement of the case which 
summarizes the pertinent evidence, fully cites 
the applicable legal provisions, and reflects 
the reasons and bases for the decision reached.  
The appellant and representative should be given 
the opportunity to respond thereto.  

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

This is to put the veteran on notice, and in keeping with 
the VA's duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), that at least in 
part the purpose of the examination requested in this remand 
is to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  

While this case is in remand status, the veteran and 
representative are free to submit additional evidence and 
argument.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992) 
and Kutscherousky v. West, 12 Vet. App. 369 (1999).  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to further develop the record and to 
accord the veteran due process of law.  No action is required 
of the veteran until she receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


